Mr. Justice Graves delivered the opinion of the court. 2. Appeal and ebrob, § 1726*—vjhen decision on former appeal conclusive on Appellate Court. The holding of the Appellate Court on facts admitted by a demurrer are conclusive on that court on a review of the record on a trial of the same case on the merits if the same facts are established by the evidence, notwithstanding there has been a change in the- personnel of the court. 3. Appeal and ebrob, § 1152*—how Appellate Court may review its own holdings. The only way the Appellate Court can sit in review of its own holdings is on a petition for a rehearing filed in the proper time. 4. Executors and administrators—when evidence sufficient to show existence of funds subject to distribution. Evidence held sufficient to show that there was saved by the settlement of a certain will contest from certain legacies a certain amount of intestate funds subject to distribution, in a suit by an heir at law to establish a right to a portion of such funds.